DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, drawn to an internal electrolyte layer comprising a carbon paste; and a metal salt dispersed in the carbon paste.
Group II, claim(s) 3-11, drawn to a potentiometric ion selective electrode comprising an internal reference electrode; and internal electrolyte layer; and an ion sensing membrane.
Group III, claim(s) 12-15, drawn to a method of producing a potentiometric ion selective electrode.
Group IV, claim(s) 16-18, drawn to a method for detecting the presence and/or concentration of a target ion analyte with the potentiometric ion selective electrode of claim 3.
Group V, claim(s) 19, drawn to a multi-use sensor array assembly comprising a plurality of multi-use sensors, at least one of them is the potentiometric ion selective electrode of claim 3.
Group VI, claim(s) 20, drawn to a method for detecting the presence and/or concentration of a plurality of target analytes using the multi-use sensor array assembly of claim 19.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and each of Groups II-VI lack unity of invention because even though the inventions of these groups require the special technical feature of an internal electrolyte layer comprising a carbon paste and a metal salt dispersed in the carbon paste, wherein the internal electrolyte layer is capable of associating with an internal reference electrode and an ion sensing membrane for form the potentiometric ion selective electrode, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shlumberger (EP 1702208).  Shlumberger teaches an internal electrolyte layer (Fig. 1: the solution inside reference electrode 12 is deemed to be an internal electrolyte layer) for a potentiometric ion selective electrode (Fig. 1; [0020] line 1: a measuring electrode 11; line 4: a reference electrode 12; here 

Each pair of Groups II-VI, each pair of Groups III-VI, and each pair of Groups IV-VI lack unity of invention because even though the inventions of these groups require the special technical feature of a potentiometric ion selective electrode comprising an internal reference electrode; an internal electrolyte layer comprising a carbon paste having a metal salt dispersed therein, and an ion sensing membrane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shlumberger.  Shlumberger teaches a potentiometric ion selective electrode (Fig. 1; [0020] line 1: a measuring electrode 11; line 4: a reference electrode 12; here the measuring electrode 11 and a reference electrode 12 are together deemed to be a potentiometric ion selective electrode for measurement) comprising an internal 
Groups V and VI lack unity of invention because even though the inventions of these groups require the special technical feature of a multi-use sensor array assembly comprising a plurality of multi-use sensors, at least one of the plurality of multi-use sensors being the potentiometric ion selective electrode comprising an internal reference electrode; an internal electrolyte layer comprising a carbon paste having a metal salt dispersed therein, and an ion sensing membrane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shlumberger.  Shlumberger teaches a multi-use sensor array assembly (Fig. 3; [0025] line 1: a downhole analyzing tool 30) comprising a plurality of multi-use sensors (Fig. 3; [0025] line 4: a number of selective electro-chemical probes 33), at least one of the plurality of multi-use sensors being the potentiometric ion selective electrode (Fig. 1; [0020] line 1: a measuring electrode 11; line 4: a reference electrode 12; here the measuring electrode 11 and a reference electrode 12 are together deemed to be a 

A telephone call was tried to reach Cynthia Tymeson, the representative of applicant , on March 2, 2022 to request an oral election to the above restriction requirement, but no contact information is available on the records.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.